Exhibit 10.40
 
CARDIOVASCULAR BIOTHERAPEUTICS, INC.


SUBSCRIPTION AGREEMENT



1.  Subscriptions: Acceptance, The undersigned (the “Subscriber”) hereby
irrevocably subscribes for ____________ shares of Common Stock (the “Common
Stock”) of CardioVascular BioTherapeutics, Inc., a Delaware corporation (the
“Company”), at a price of US $_____ per share for a total of $_________, which
subscription, when and if accepted (in whole or in part) by the Company, will
constitute the payment by the Subscriber of the purchase price for the Common
Stock, as described below. This Subscription Agreement is accompanied by cash or
a check in the Subscribed Amount payable to CardioVascular BioTherapeutics, Inc.
Acceptance of this subscription is subject to verification of the Subscriber’s
representations and warranties contained herin and such other factors as the
Company shall determine; and the subscription and payment for the Common Stock
may be accepted or rejected, in whole or in part, at the sole discretion of the
Company. The undersigned agrees to purchase from the Company the Common Stock in
the Subscribed Amount on the terms and conditions set forth herein. Upon
acceptance of this subscription by the Company, the Company will issue the
certificates representing the Common Stock in the name of the Subscriber dated
the date of acceptance by the Company, in the amount of the portion of the
subscription accepted by the Company will issue to a check payable to the
Subscriber in the amount of the difference between the Subscribed Amount and the
Issued Amount. If the Company declines to accept this subscription, it will
forthwith return such payment to the undersigned without interest.


2. The Offering This subscription is pursuant to an offering not involving any
United States persons pursuant to Regulation S (“Regulation S”) under the United
States Securities Act of 1933, as amended (the “Act”), of up to -----___________
shares of Common Stock of the Company. The parties agree that (i) the Issued
Amount of this subscription shall be available for use by the Company when the
Company has sold any amount of the Common Stock, (ii) there is no assurance that
all __________ shares of Common Stocks will be sold, (iii) the Company has the
right, in its sole discretion, to terminate the offering at any time and (iv)
the Company, in its sole discretion, has the right to extend the offering beyond
the __________ shares of Common Stock and to raise additional capital in future
offerings.


3. Representations, Warranties and Agreements of the Subscriber. The Subscriber
hereby represents warrants and agrees as follows:
 
(a) Subscriber acknowledges that it has been provided with and has carefully
read a document entitled “Terms of the Offering”. This document contains a
description of the offering of the Common Stock, the use of proceeds from the
sale of the Common Stock and links (with instructions on how to open them) to
public documents filed by the Company with the United States Securities and
Exchange Commission. Subscriber and its representatives have has the opportunity
to meet with representatives of the Company and have had the opportunity to ask
questions of and receive answers from, representatives of the Company concerning
the Company; and the terms and conditions of this transaction as well as to
obtain any information requested by Subscriber. Subscriber believes that any
questions raised by Subscriber or its representatives have been answered to the
satisfaction of Subscriber and its representatives. Subscriber’s decision to
purchase the Common Stock is based in part on the answers to such questions as
Subscriber and its representatives have raised concerning the transaction and is
based in part on its own evaluation of the risks and merits of the purchase and
the Company’s proposed business activities. Subscriber understands:
 
SA -1

--------------------------------------------------------------------------------




 
(i)
The risks involved in this offering, including the speculative nature of the
investment;




 
(ii)
The lack of liquidity and restrictions on transfer of the Common Stocks and;

     

 
(iii)
The financial hazards involved in this offering, including the risk of losing
Subscriber’s entire investment.



 
(b)
Subscriber acknowledges that it has prior investment experience, including
investment in non-registered securities; that is recognizes the highly
speculative nature of this investment and is able to bear the economic risk and
is able to fend for itself; and that is has been advised by or have had an
opportunity to employ the services of an investment adviser, attorney or
accountant who is qualified by training and experience in business and financial
matters to evaluate the merits and risks of such an investment and who has had
the opportunity to review the Terms of the Offering and the Company’s publicly
filed documents, links to which are provided in the Terms of the Offering.




 
(c)
Subscriber represents that it and its investment advisor, attorney or
accountant, if any, have been furnished by the Company, during the course of
this transaction, with all information regarding the Company which such parties
have requested or desire to know; that all documents which could be reasonably
provided have been made available for the inspection and review of such parties;
and that such parties have been afforded the opportunity to ask questions and
receive answers from Daniel C. Montano, Co-President and Chief Executive Officer
of the Company, Thomas Stegmann, M.D., Co-President and Chief Medical Officer of
the Company and other officers and directors of the Company, concerning the
terms and conditions of the offering; and any additional information such
parties requested.

 
SA -2

--------------------------------------------------------------------------------





 
(d)
Subscriber acknowledges that there is a present public market for shares of the
Company’s common stock, although transfer of the Common Stock purchased in this
offering will be restricted. As a result, (i) Subscriber may not be able to
liquidate its investment in the event of emergency, (ii) transferability is
extremely limited and (iii) in the event of a disposition Subscriber could
sustain a loss.

     

 
(e)
The Common Stock is being purchased by Subscriber and not by any other person
(whether or not a “U.S. Person” as that term is defined under Regulation S),
with the Subscriber’s own funds and not with the funds of any other person and
for the account of Subscriber, not as a nominee or agent and not for the account
of any other person. On acceptance of this Subscription Agreement by the
Company, no other person will have any interest, beneficial or otherwise, in the
Common Stock. Subscriber is not obligated to transfer the Common Stock to any
other person nor does Subscriber have any agreement or understanding to do so.
Subscriber does not intend to subdivide Subscriber’s purchase of the Common
Stock with any person.




 
(f)
Subscriber is not purchasing the Common Stock for distribution or resale to
others. Subscriber agrees that it will not sell or otherwise transfer the Common
Stock unless any transfer complies with the resale provisions for “Category 3”
companies set forth in Regulation S, is registered under the Act, or unless an
exemption from such registration is available. Subscriber acknowledges that the
Company by this Agreement has agreed not to transfer the Common Stock and may
require an opinion of legal counsel satisfactory to the Company to the effect
that a proposed transfer complies with the resale provisions set forth in
Regulation S, is registered under the Act or is exempt.




 
(g)
Subscriber understands that the Common Stock has not been registered under the
Act, by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon the fact that Subscriber is not either a “U.S. Person”
(as that term is defined in Regulation S) or purchasing the Common Stock for the
benefit of a U.S. Person and on Subscriber’s agreement to restrict transfers of
the Common Stock in the manner described for “Category 3” companies in
Regulation S.




 
(h)
Subscriber certifies that it is not a “U.S. Person” (as that term is defined in
Regulation S) and is not acquiring the Common Stock for the account or benefit
of any U.S. Person. It is agreed that the Company reserves the right to request
documentation from the Subscriber to verify the foregoing representation. It is
also agreed that the Company in its sole discretion may reject or limit any
subscription and close the offer of Common Stock at any time. Subscriber
acknowledges that it is aware that the Company is relying upon the foregoing
representation relating to its non-U.S. status.




 
(i)
If Subscriber is a corporation, partnership, trust or other entity, Subscriber
was not formed, organized or incorporated under the laws of the United States.

 
SA -3

--------------------------------------------------------------------------------




 
(j)
Subscriber, if not an individual, is empowered and duly authorized to enter into
this Subscription Agreement under any and all governing documents, partnership
agreements, trust instruments, pension plans, charter, certificate of
incorporation, bylaw provisions or the like (the “Governing Documents”) and the
person signing on behalf of Subscriber is empowered and duly authorized to do so
by such Governing Documents.




 
(k)
This Subscription Agreement constitutes a valid and binding agreement of
Subscriber enforceable against Subscriber in accordance with its terms.



4. Agreement to Refrain from Resales. Without in any way limiting the
representations, warranties and agreements in Section 3 hereof, Subscriber
further agrees that it shall in no event pledge, hypothecate, sell, transfer,
assign or otherwise dispose of the Common Stock or any interest therein, nor
shall Subscriber receive any consideration for the Common Stock from any person,
unless any such transaction is made in accordance with the provisions of
Regulation S, pursuant to a registration under the Act, or pursuant to an
available exemption from registration. The Subscriber further agrees that it
will not engage in any hedging transactions with regard to the Common Stock
unless in compliance with the Act.


5. The Common Stock is to be Legendized. Subscriber understands and agrees that
the certificates representing the Common Stock may bear such legends as the
Company may consider necessary or advisable to facilitate compliance with the
transfer and hedging restrictions of Regulation S referred to in Section 4
above, the Act and any other securities law, including without limitation
legends stating that the Common Stock has not been registered under the Act or
qualified under any state securities laws and setting forth the limitations on
disposition imposed hereby.


6. Company Shall Refuse to Transfer. Notwithstanding the foregoing, the Company
hereby agrees in this Agreement that it shall refuse to register any transfer of
the Common Stock not made in accordance with the provisions of Regulation S or
pursuant to registration under the Act or pursuant to an available exemption
from registration. Subscriber further understands that the Company’s transfer
agent shall be notified of the issuance of the Common Stock and shall be
instructed by the Company to place stop order instructions against any transfer
or sale of the Common Stock for a period of one year from the date of the last
sale of Common Stock made pursuant to this off3ering.


7. Indemnification. Subscriber hereby agrees to indemnify and defend the Company
and its directors, officers and their respective agents and hold them harmless
from and against any and all liability, damage, cost or expense incurred on
account of or arising out of:
  


 
(a)
Any breach of or inaccuracy in Subscriber’s representations, warranties or
agreements herein;




 
(b)
Any disposition of the Common Stock contrary to any of Subscriber’s
representations, warranties or agreements herein; or


SA -4

--------------------------------------------------------------------------------




 
(c)
Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties, agreements or information were inaccurate or
misleading or otherwise cause for obtaining damages or redress from the Company
or any director or officer of the Company under the Act or (ii) any disposition
of the Common Stock.


8. Successors. The representations, warranties and agreements contained in this
Subscription Agreement shall be binding on Subscriber’s successors, assigns,
heirs and legal representatives and shall inure to the benefit of the respective
successors and assigns of the Company and its directors and officers.


IN WITNESS WHEREOF, the Subscriber has executed this instrument this ____ day of
_________ 2007.

 
PURCHASER
 
Name and Address:
     
______________________________
 
______________________________
Signature
 
______________________________
   
______________________________


CARDIOVASCULAR BIOTHERAPEUTICS, INC. HEREBY ACCEPTS THE FOREGOING SUBSCRIPTION
SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND AGREES TO THE OBLIGATION TO
REFUSE TRANSFERS CONTAINED IN SECTION 6 HEREOF AS OF THE ___ DAY OF ________
2007.


CARDIOVASCULAR BIOTHERAPEUTICS, INC.
  AMOUNT OF SUBSCRIPTION  
ACCEPTED:
     
By____________________________________
  _________shares of Common
Daniel C. Montano, Chief Executive Officer
  Stock for a Subscribed  
Amount of US $____________
     

 
Type of Ownership (Check One)

 

        ___
INDIVIDUAL OWNERSHIP
___
CORPORATION/LIMITED
 
(One Signature Required)
LIABILITY COMPANIES
   
(Please include charter documents,
   
Certified Corporate Resolution
   
Authorizing signature and Incumbency
   
Certificate of signing Officer)
        ___
PARTNERSHIP
___
TRUST
 
(Please include a copy of the statement
(Please indicate name of trust, name of
 
of Partnership or Partnership
include copy of the Trust Agreement
 
Agreement authorizing signature.)
or other authorization.)
   

 
SA -5

--------------------------------------------------------------------------------




